Citation Nr: 1524805	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.

2.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in service and that there is no nexus between the current tinnitus and service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by service, and bilateral hearing loss may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the October 2011 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a November 2013 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records.  

The RO afforded the appellant a VA examination and an addendum to that VA examination, and the representative has argued that the examination and addendum are inadequate. 

As for bilateral hearing loss, in a February 2012 notice of disagreement, the representative argued that the negative medical nexus opinion addressing hearing loss in the January 2012 VA examination is inadequate because the opinion is predicated on the hearing being normal at separation and because the in-service audiograms did not test at 6,000 Hertz, as recommended by the 2005 National Academies of Science Institute of Medicine report "Noise and Military Service."  In the November 2013 addendum, the VA examiner provided additional bases that indicate that his opinion was not merely predicated on the hearing being normal at separation.  The Board notes that while the service audiograms did not test puretone thresholds at 6,000 Hertz, medical opinions must be rendered based on the medical evidence of record and there is no indication other than the representative's assertion that the medical nexus opinion is inadequate because the appellant's hearing was not tested at 6,000 Hertz during service.

In a February 2014 informal hearing presentation, the representative reiterated that the January 2012 VA examination and November 2013 addendum are inadequate because the opinions are predicted on the hearing being normal at separation.  The Board again notes that in the November 2013 addendum, the VA examiner provided additional bases that indicate that his opinion was not merely predicated on the hearing being normal at separation.

In the February 2012 informal hearing presentation, the representative asserted that the examiner did not determine the actual cause of the bilateral hearing loss.  The Board notes that question in this case is whether the hearing loss is related to active service and not whether the actual cause, if it is not related to service, can be identified.

In the February 2012 informal hearing presentation, the representative stated that the examiner did not consider the Veteran's assertion that the only post-service exposure occurred while working as a meat packer but that he was wearing government-mandated hearing protection.  As for the post-service noise exposure, while the examiner did not specifically address this history, the examiner did thoroughly address the in-service medical evidence, to include in-service threshold shifts.  

By the same token, the representative indicated in the February 2014 informal hearing presentation that the examiner should have considered the appellant's assertion that his hearing loss has worsened over the years.  While the Veteran has not specifically claimed that his hearing loss has worsened, he has claimed that it began in 1967 or 1968.  With regard to tinnitus, in informal hearing presentation, the representative argued that the medical opinion addressing the etiology of tinnitus was inadequate because the examiner did not consider the Veteran's reporting of ringing in the ears since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As explained below, the Board is not finding the appellant's reporting of continuity of symptomatology of hearing difficulties and ringing in the ears credible.  Accordingly, the medical opinions addressing hearing loss and tinnitus are not inadequate for failing to consider assertions that the Board does not find credible.

The Board finds that the January 2012 VA examination and the November 2013 addendum are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record and are supported by rationale.  

Governing law and regulations

Service connection may be established for a disability resulting from  a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112.  
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

Bilateral hearing loss
 
The January 2012 VA audiological examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the question is whether his current hearing loss is related to active service.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from noise exposure from firing weapons.  His DD Form 214 shows that he served as an infantryman.  As such activities appear consistent with the circumstances of his service, the Board will concede that the claimant had in-service noise exposure. 

The Board has reviewed all service treatment records and the VA audiological examination report and its addendum.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure

The Veteran's service treatment records show no hearing loss disability for VA purposes in service.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  The December 1967 entrance examination report reflects puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
5 
5 
N/A
10
LEFT
5
5
0
N/A
25

The Veteran had an elevated puretone threshold in the left ear at 4000 Hertz.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recognized that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While he had some degree of hearing loss on entrance, he did not have a hearing loss disability for VA purposes pursuant to C.F.R. § 3.385. 

The December 1967 entrance examination report reflects puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0 
5 
N/A
5
LEFT
10
10
0
N/A
20

Simply put, the Veteran is not shown to have a hearing loss disability for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  Hearing loss disability for VA purposes was first medically indicated in 2012.  

The January 2012 VA examination report reflects that the examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in service.  The examiner acknowledged that the Veteran had in-service noise exposure related to weapons fire under training conditions.  The examiner, however, added that his hearing was assessed by valid protocols when he enlisted and when discharged and that these measures of auditory thresholds were all within normal limits.

In the November 2013 addendum to the VA examination report, the examiner addressed a notation that later hearing loss can be attributed to service even when discharge hearing thresholds were within normal limits.  The examiner noted that the Veteran displayed normal auditory thresholds at discharge and that a standard threshold shift was not supported for either ear based on a comparison of enlistment hearing data and discharge hearing thresholds.  The examiner added that the Institute of Medicine in 2005 concluded that based on current scientific data of cochlear physiology, there is no evidence for delayed-onset hearing loss secondary to noise exposure.  The examiner indicated that hearing loss occurs at the time of exposure and may even show some recovery but not later aggravation.  The examiner stated that there are no valid longitudinal studies validating aggravated or permanent noise-induced hearing loss after military acoustic trauma ceases.  The examiner reported that anatomical and physiological evidence does not support delayed-post-exposure-noise hearing loss.  The examiner noted that if hearing is within normal limits at the time of discharge and if there is no evidence of significant threshold shift greater than normal age-expected progression and/or test retest variability during service time, there is no basis to conclude that a current hearing loss is causally related to military service.

In his July 2011 claim, the Veteran asserted that his hearing loss began in 1967 or 1968.  Therefore, he is claiming continuity of hearing difficulty symptomatology.  The appellant is competent to make this assertion, but the Board does not find him credible.  At the separation examination, the claimant denied any history of hearing loss.  He did, however, acknowledge having a history of two disorders.  Thus, he did not deny a history of every listed disorder or symptom.  Given the contradictory reporting between the separation examination and the July 2011 claim, continuity of symptomatology is not shown.

The Veteran claims that his hearing loss is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his hearing loss and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that that the most credible and probative evidence weighs strongly against finding that his bilateral hearing loss is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Tinnitus
 
The January 2012 VA audiological examination report reveals a diagnosis of tinnitus.

As noted above, the Board will concede that the Veteran had in-service noise exposure. 

The Board has reviewed all service treatment records and the VA audiological examination report and its addendum.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in service and that there is no nexus between the current tinnitus and service, to include in-service noise exposure.

The Veteran's service treatment records show no complaints or findings of ringing in the ears and no diagnosis of tinnitus.  At the separation examination, the Veteran denied any hearing loss or ear, nose, or throat trouble and tinnitus was not diagnosed.  

The January 2012 VA examination report reflects that the examiner opined that the Veteran's tinnitus is not at least as likely as not caused by or a result of military noise exposure.  The examiner's basis was the absence of high-frequency cochlear damage at discharge does not support a claim that tinnitus was attributable to military-related acoustic trauma.

In the November 2013 addendum to the VA examination report, the examiner reiterated his opinion remained the same because of the absence of high-frequency cochlear damage at discharge.

In his July 2011 claim, the Veteran asserted that his tinnitus began in 1967 or 1968.  Therefore, he is claiming continuity of ringing in the ears symptomatology.  The appellant is competent to make this assertion, but the Board does not find him credible.  At the separation examination, the claimant denied any history of hearing loss or ear, nose, or throat trouble.  He did, however, acknowledge having a history of two disorders.  Hence, he did not deny a history of every listed disorder or symptom.  Given the contradictory reporting between the separation examination and the July 2011 claim, continuity of symptomatology is not shown.

The Veteran claims that his tinnitus is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his tinnitus and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons are not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that that the most credible and probative evidence weighs strongly against finding that his tinnitus is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.










ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


